DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12 July 2022 with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sheldon et al. (9,693,911).
Applicant’s arguments filed 12 July 2022 with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.
Applicant’s arguments filed 12 July 2022 with respect to the double patenting rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al. (9,693,911) in view of Bauduin (2012/0064792).
With respect to claim 1, Sheldon discloses an absorbent core 20, as shown in figure 1, comprising absorbent material 34. The absorbent core further comprises a substrate 32A/B and 36A/B surrounding the absorbent material 34, as shown in figures 1, 7, and 8. A first fixing agent in the form of adhesive is applied to the substrate, as disclosed in column 6, lines 8-11 and 17-19, and column 7, lines 24-37. A functional material 38 and 46 is disposed adjacent the first fixing material 40 and 48, as shown in figures 7 and 8.
Sheldon discloses all aspects of the claimed invention with the exception of first and second fixing agents, and the first fixing agent being an aqueous polymer. Sheldon discloses using a fixing agent, adhesive, to fix the functional material to the substrate, as disclosed in column 6, lines 8-11 and 17-19, and column 7, lines 24-37, but does not explicitly disclose a first fixing agent and a second fixing agent. However, Sheldon discloses a first substrate 32A, 36A, and a second substrate 32B, 36B, both of which are in contact with functional material 38, 46, as shown in figures 7 and 8. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the adhesive of Sheldon as a first fixing agent and a second fixing agent to achieve the predictable result of fixing the functional material to both the first and second substrates.
Sheldon discloses an adhesive fixing agent but remains silent as to the composition of the adhesive. Bauduin discloses a functional structure comprising a functional material, superabsorbent material 3, fixed to a substrate 2, as shown in figure 1a. Bauduin teaches that a polymeric adhesive is suitable for fixing the superabsorbent particles to the substrate and causes a particular gel layer stability to the superabsorbent layer, as disclosed in paragraph [0036]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the fixing agent of Sheldon a polymer, as taught by Bauduin, to provide an adhesive that is suitable for fixing suberabsorbent material to a substrate that improves stability of the layer. It is noted that the polymer being in a aqueous state is during the application of the fixing agent (i.e. during manufacture of the structure), and therefore is considered to be a product-by-process limitation. Since the state of the fixing agent during the process of manufacture does not impart a structural difference to the finished structure, the limitation does not distinguish the claimed invention over the prior art.
With respect to claim 2, Sheldon discloses the substrate is a spunbond material, as disclosed in column 5, lines 61-65.
With respect to claim 3, Bauduin teaches the first fixing agent is polyvinyl alcohol, as disclosed in paragraph [0036].
With respect to claim 4, Sheldon as modified by Bauduin does not explicitly disclose the polymer has a molecular weight from 1,500,000 to 4,000,000. However, molecular weights are material properties. Since Bauduin discloses the same polymer as claimed, it is reasonably expected the same materials would exhibit the same material properties.
With respect to claim 5, the function material of Sheldon is superabsorbent material, as disclosed in column 5, lines 59-60.
With respect to claim 7, the functional material of Sheldon is present in a grid pattern of square-shaped areas, as shown in figure 4.
With respect to claim 8, Bauduin teaches the second fixing agent is polyvinylpyrrolidone, as disclosed in paragraph [0036].
With respect to claim 9, Sheldon as modified by Bauduin does not explicitly disclose the polymer has a molecular weight of at least 30,000. However, molecular weights are material properties. Since Bauduin discloses the same polymer as claimed, it is reasonably expected the same materials would exhibit the same material properties.
With respect to claim 10, Sheldon discloses an absorbent article comprising a bodyside liner 10A, an outer cover 10B, and an absorbent core comprising absorbent material 34, as shown in figures 1 and 2. The absorbent article further comprises a core wrap surrounding the absorbent material 34 that is a functional structure comprising a substrate 32A/B and 36A/B surrounding the absorbent material 34, as shown in figures 1, 7, and 8. A first fixing agent in the form of adhesive is applied to the substrate, as disclosed in column 6, lines 8-11 and 17-19, and column 7, lines 24-37. A functional material 38 and 46 is disposed adjacent the first fixing material 40 and 48, as shown in figures 7 and 8. The functional material 48 is disposed below the absorbent core 34, as shown in figure 2.
Sheldon discloses all aspects of the claimed invention with the exception of first and second fixing agents, and the first fixing agent being an aqueous polymer. Sheldon discloses using a fixing agent, adhesive, to fix the functional material to the substrate, as disclosed in column 6, lines 8-11 and 17-19, and column 7, lines 24-37, but does not explicitly disclose a first fixing agent and a second fixing agent. However, Sheldon discloses a first substrate 32A, 36A, and a second substrate 32B, 36B, both of which are in contact with functional material 38, 46, as shown in figures 7 and 8. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the adhesive of Sheldon as a first fixing agent and a second fixing agent to achieve the predictable result of fixing the functional material to both the first and second substrates.
Sheldon discloses an adhesive fixing agent but remains silent as to the composition of the adhesive. Bauduin discloses a functional structure comprising a functional material, superabsorbent material 3, fixed to a substrate 2, as shown in figure 1a. Bauduin teaches that a polymeric adhesive is suitable for fixing the superabsorbent particles to the substrate and causes a particular gel layer stability to the superabsorbent layer, as disclosed in paragraph [0036]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the fixing agent of Sheldon a polymer, as taught by Bauduin, to provide an adhesive that is suitable for fixing suberabsorbent material to a substrate that improves stability of the layer. It is noted that the polymer being in a aqueous state is during the application of the fixing agent (i.e. during manufacture of the structure), and therefore is considered to be a product-by-process limitation. Since the state of the fixing agent during the process of manufacture does not impart a structural difference to the finished structure, the limitation does not distinguish the claimed invention over the prior art.
With respect to claim 11, Bauduin teaches the first fixing agent is polyvinyl alcohol, as disclosed in paragraph [0036].
With respect to claim 12, Sheldon as modified by Bauduin does not explicitly disclose the polymer has a molecular weight from 1,500,000 to 4,000,000. However, molecular weights are material properties. Since Bauduin discloses the same polymer as claimed, it is reasonably expected the same materials would exhibit the same material properties.
With respect to claim 13, the function material of Sheldon is superabsorbent material, as disclosed in column 5, lines 59-60.
With respect to claim 15, the functional material of Sheldon is present in a grid pattern of square-shaped areas, as shown in figure 4.
With respect to claim 16, Bauduin teaches the second fixing agent is polyvinylpyrrolidone, as disclosed in paragraph [0036].
With respect to claim 17, Sheldon as modified by Bauduin does not explicitly disclose the polymer has a molecular weight of at least 30,000. However, molecular weights are material properties. Since Bauduin discloses the same polymer as claimed, it is reasonably expected the same materials would exhibit the same material properties.
With respect to claim 18, Sheldon discloses an absorbent article comprising a bodyside liner 10A, an outer cover 10B, and an absorbent core comprising absorbent material 34, as shown in figures 1 and 2. The absorbent core is a functional structure comprising a substrate 32A/B and 36A/B surrounding the absorbent material 34, as shown in figures 1, 7, and 8. A first fixing agent in the form of adhesive is applied to the substrate, as disclosed in column 6, lines 8-11 and 17-19, and column 7, lines 24-37. A functional material 38 and 46 is disposed adjacent the first fixing material 40 and 48, as shown in figures 7 and 8. The functional material 48 is disposed below the absorbent core 34, as shown in figure 2.
Sheldon discloses all aspects of the claimed invention with the exception of first and second fixing agents, and the first fixing agent being an aqueous polymer. Sheldon discloses using a fixing agent, adhesive, to fix the functional material to the substrate, as disclosed in column 6, lines 8-11 and 17-19, and column 7, lines 24-37, but does not explicitly disclose a first fixing agent and a second fixing agent. However, Sheldon discloses a first substrate 32A, 36A, and a second substrate 32B, 36B, both of which are in contact with functional material 38, 46, as shown in figures 7 and 8. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the adhesive of Sheldon as a first fixing agent and a second fixing agent to achieve the predictable result of fixing the functional material to both the first and second substrates.
Sheldon discloses an adhesive fixing agent but remains silent as to the composition of the adhesive. Bauduin discloses a functional structure comprising a functional material, superabsorbent material 3, fixed to a substrate 2, as shown in figure 1a. Bauduin teaches that a polymeric adhesive is suitable for fixing the superabsorbent particles to the substrate and causes a particular gel layer stability to the superabsorbent layer, as disclosed in paragraph [0036]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the fixing agent of Sheldon a polymer, as taught by Bauduin, to provide an adhesive that is suitable for fixing suberabsorbent material to a substrate that improves stability of the layer. It is noted that the polymer being in a aqueous state is during the application of the fixing agent (i.e. during manufacture of the structure), and therefore is considered to be a product-by-process limitation. Since the state of the fixing agent during the process of manufacture does not impart a structural difference to the finished structure, the limitation does not distinguish the claimed invention over the prior art.
With respect to claim 20, the functional material of Sheldon is present in a grid pattern of square-shaped areas, as shown in figure 4.

Claim(s) 6, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al. (9,693,911) in view of Bauduin (2012/0064792), and further in view of Piantoni et al. (2016/0030257).
With respect to claims 6, 14, and 19, Sheldon as modified by Bauduin discloses all aspects of the claimed invention with the exception of the functional material having a higher concentration at the center of the functional structure than at the outer edge. Piantoni discloses a functional structure having a functional material SAP1/2 disposed in a higher concentration at the center than at the outer edge, as shown in figure 1, and teaches that this concentrates the functional material at the part of the structure most affected by the flow of liquid and saves absorbent material at the outer edges, as disclosed in paragraphs [0054-0055]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the functional material of Sheldon to have a higher concentration in the center of the functional structure than at the outer edge, as taught by Piantoni, to save on the use of absorbent material and to put more absorbent material at the part of the structure most affected by the flow of liquid.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781